Citation Nr: 0408916	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for anxiety 
reaction.  The appellant perfected an appeal of that 
decision.

The appellant's appeal was previously before the Board in 
September 1999, at which time the Board denied entitlement to 
service connection for a psychiatric disorder.  The basis for 
the denial was a finding that the claimed disorder existed 
prior to the appellant's entering on active duty for 
training, and was not aggravated during that training.  The 
appellant appealed the Board's September 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
As the result of a motion for remand submitted by the 
Secretary, in a March 2000 order the Court vacated the 
September 1999 decision and remanded the appeal to the Board 
for additional development and re-adjudication.

The Board then remanded the case to the RO in September 2000.  
Development obtained in conjunction with that remand 
indicated that, in addition to the psychiatric diagnoses 
previously of record (anxiety and depression), the appellant 
was claiming entitlement to service connection for PTSD that 
was purportedly caused by a personal assault in service.  The 
Board again remanded the case to the RO in January 2002 for 
development of the additional contentions.  The RO completed 
that development to the extent possible, and in an October 
2003 supplemental statement of the case continued the denial 
of service connection for a psychiatric disorder, including 
PTSD.  The appeal was then returned to the Board for further 
consideration.

In July 1999 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge at the offices of 
the Board in Washington, D.C.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claim, obtained all relevant evidence 
identified by the appellant, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The appellant does not have the status of a "veteran" 
for VA benefit purposes.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the appellant's psychiatric 
disorder pre-existed his entrance on active duty for 
training, and did not increase in severity during service.

4.  A clear diagnosis of PTSD has not been established, and 
the occurrence of the claimed in-service stressor is not 
supported by any corroborating evidence.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 101(2), 
101(24), 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant denies having had any psychiatric symptoms 
prior to entering on active duty for training, and contends 
that the onset of his currently diagnosed psychiatric 
disorder occurred during active duty for training.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

Duty to Notify

In general, on receipt of a claim for benefits VA will notify 
the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also inform the claimant 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); 38 C.F.R. § 3.159(b) (2003).  

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), in which the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (in this case the 
RO) decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
Assuming, however, solely for the sake of argument and 
without conceding the correctness of Pelegrini, that the 
notice sent to the appellant was defective, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

In the present case, a substantially complete application was 
received in December 1997.  In a rating decision dated in 
January 1998, the RO denied that claim.  Only after that 
rating action was promulgated did the RO, in August 2002, 
provide the notice required by 38 U.S.C.A. § 5103(a) to the 
appellant regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to submit any evidence in his possession that 
pertains to the claim.

Prior to the January 1998 decision, however, the RO notified 
the appellant of the evidence required to substantiate his 
claim in December 1997 by instructing him to submit evidence, 
preferably medical reports, showing that he had received 
treatment for the claimed disability since his separation 
from service.  During the July 1999 hearing the appellant 
testified that following his separation from active duty for 
training in June 1967, he did not receive any treatment for 
psychiatric problems until 1989, and again in 1998.  The 
evidence of that treatment is of record.

Following the March 2000 remand by the Court, in December 
2000 the RO again asked the appellant to identify all 
treatment providers who had treated him for psychiatric 
problems since service.  For private medical care providers, 
the RO instructed him to provide a completed authorization 
for the release of medical information so that the RO could 
obtain that evidence on his behalf.  If he received treatment 
from VA, the RO instructed him to identify the VA medical 
care facility so that the RO could obtain those records for 
him.  The appellant again responded that other than the 
treatment he received in service, his only psychiatric 
treatment was from a mental health clinic in 1989, and from 
the VA medical center (MC) beginning in September 1998.

The RO provided the notice required by 38 U.S.C.A. § 5103(a) 
to the appellant in August 2002 and again in July 2003 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection.  Specifically, the RO informed him of the 
provisions of 38 C.F.R. § 3.304(f)(3) regarding alternative 
evidence that could be used to substantiate a claim based on 
personal assault.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  The claimant responded to the 
August 2002 notice by indicating that all of his treatment 
was from the VAMC, and in August 2003 he stated that he had 
no additional evidence to present in support of his claim.  

In the June 1998 statement of the case and supplemental 
statements of the case issued in April 2001 and October 2003, 
the RO informed the appellant of the regulatory requirements 
for establishing entitlement to service connection and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  
Although the Board's September 1999 decision has no 
adjudicative authority because it was vacated by the Court, 
in that decision and the September 2000 and January 2002 
remands VA informed the appellant of the discrepancies in the 
evidence then of record, and the evidence required to resolve 
those discrepancies.  The RO notified the appellant each time 
his case was sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable determination, i.e., 
a denial of the claim, would largely nullify the purpose of 
the notice and, as such, prejudice the claimant by forcing 
him to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pelegrini, No. 01-944, slip op. at 13.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-decision notice was not 
prejudicial to the claimant.  Id. ("The Secretary has failed 
to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
re-initiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2002 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the final transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The 
Board finds, therefore, that to decide the appeal would not 
be prejudicial to the appellant.

The appellant's representative contends that the notices sent 
to the appellant are not sufficient to meet the requirements 
of the VCAA because VA did not notify the appellant of the 
specific evidence required to establish service connection 
for the claimed psychiatric disorder.  In making that 
assertion the representative relied on the Court's decision 
in Huston v. Principi, 17 Vet. App. 195, 202 (2003).  In a 
decision issued in December 2003, however, VA's General 
Counsel held that the findings of the Court in Huston 
regarding compliance with the VCAA notice requirements were 
no more than dicta, in that that issue was not central to the 
issue being decided and the Court's findings were conclusory 
and not based on reasoned analysis.  See VAOPGCPREC 8-03.

Furthermore, section 5103(a) of the statute provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously submitted, that is 
necessary to substantiate the claim.  In the regulation 
implementing the statute, 38 C.F.R. § 3.159(b)(1), the 
Secretary used nearly identical language.  Neither the 
statute nor the regulation specifies the degree of detail 
required in the notice.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) considered this 
issue in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1347 (Fed. Cir. 2003), 
and found that "[section] 3.159(b)(1) sets out with 
reasonable clarity and specificity the notice VA is required 
to provide a claimant and is entirely consistent with the 
statutory requirement of § 5103(a)."  For these reasons the 
Board finds that the representative's arguments are without 
merit, and that VA has fulfilled its obligation to inform the 
appellant of the evidence needed to substantiate his claim.

Duty to Assist

The statute and regulation provide that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The appellant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the appellant's service personnel and 
medical records, and the private and VA treatment records he 
identified.  The RO also provided him VA psychiatric 
examinations in February 2001 and September 2003.

The Board notes that the reason for the February 2000 motion 
for remand, which resulted in vacation of the Board's 
September 1999 decision, was to obtain the appellant's VA 
treatment records.  Those records have now been obtained and 
will be discussed below.

The appellant's representative contends that VA has failed to 
fulfill the duty to assistant the appellant in developing his 
claim by obtaining evidence from alternative sources 
regarding a personal assault that purportedly occurred during 
service.  In the August 2002 notice, however, the RO informed 
the appellant of the sources other than service department 
records that could be used to verify the occurrence of the 
claimed assault.  Although he then provided a detailed 
statement regarding the assault, he did not identify any 
alternative sources for the development of corroborating 
evidence.  When contacted by the RO in August 2003, he 
indicated that he had no additional evidence to submit.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Factual Background

The appellant's service personnel records show that he 
entered the Army National Guard in December 1965, and that he 
was called to active duty for training with a reporting date 
of February 22, 1967.  He was separated from active duty for 
training in June 1967 due to disability.  He had no prior or 
subsequent periods of active duty, or active duty for 
training.

His service medical records disclose that although he 
underwent a medical evaluation when he joined the National 
Guard in December 1965, he was not examined when he entered 
on active duty for training in February 1967.  He started 
complaining of knee pain on March 8, 1967, and was 
hospitalized from March 20 to April 10 due to bilateral 
transverse march fractures of the patellae.  He was seen 
again in the orthopedic clinic on April 17, when he reported 
having not slept for three nights and appeared acutely upset.  
He was then referred to the Mental Hygiene Clinic for 
evaluation.  That evaluation resulted in an assessment of an 
acute anxiety reaction in a borderline schizophrenic, and he 
was admitted to the psychiatric ward.

While hospitalized he denied having any problems as an 
adolescent.  He had completed high school, and completed one 
year of college, after which he worked in advertising until 
called to active duty for training.  He had been married for 
a year and a half, but had been divorced for two years.  He 
had joined the National Guard in order to avoid the draft, 
but had been anxious and depressed regarding his National 
Guard duties since his first contact with military life.  He 
had had a "premonition" before reporting for active duty 
for training that he would have difficulty adjusting to the 
training.  He had missed several National Guard meetings 
because he "couldn't take it."  On entering basic training 
in February 1967 he experienced the same feelings, but more 
intensely, described as extreme frustration that he feared 
would result in him hurting someone.  He had been depressed 
since entering basic training, which became more intense and 
painful three to four days before he was hospitalized for 
psychiatric treatment, and he indicated that he "couldn't 
take the Army any more."  He stated that he had never before 
been forced to tolerate a situation he did not like.  He 
experienced auditorization of thought in an obsessive, 
repetitive pattern of having to get out of the Army, to the 
exclusion of all other thoughts.  The treating psychiatrist 
characterized this as an "obsessive monomania."  The 
appellant was extremely anxious and depressed and described 
bizarre sensations, which the psychiatrist characterized as 
pre-psychotic perceptual experiences.

Psychological testing was conducted while he was 
hospitalized, which showed a seriously disturbed, extremely 
distressed individual due to intense depression and anxiety.  
He experienced extremely intense, aggressive, hostile, and 
destructive impulses, which he had difficulty controlling.  
He was also an extremely passive individual, which was his 
principle defense against his feelings of anger when under 
less stress.  The psychologist found that, due to the 
severity of the disorder, the appellant would have extreme 
difficulty adjusting to military life.  Additional records 
indicate that the psychological testing showed a severe 
neurotic, chronic depression with possible borderline 
features.  

The psychiatrist found that medication given the appellant 
while hospitalized resulted in only slight improvement in his 
depression because his psychiatric problems were indigenous 
and chronic.  The appellant preferred staying on the closed 
ward because he did not like being around people.  When 
transferred to the open ward he made an adjustment that the 
psychiatrist described as "schizoid."  

On May 17, 1967, the psychiatrist determined that the 
appellant had received maximum benefit from hospitalization, 
and his case was referred to a Medical Evaluation Board for 
disposition with a diagnosis of anxiety reaction, chronic, 
with acute exacerbation, severe, manifested by severe anxiety 
experienced as painful affect, psychophysiological reaction, 
acute depression, anorexia, insomnia, restlessness, 
auditorization of thought, obsessive thinking, suicidal 
ideation, and a past history of schizoid adjustment.  The 
factors of pre-morbid personality and pre-disposition were 
moderate, as evidenced by a past history of schizoid 
adjustment.  The psychiatrist determined that the appellant 
was unfit for military duty, and that the disorder existed 
prior to entering on active duty for training.  The Medical 
Evaluation Board recommended that he be separated due to 
being unfit, which was accomplished in June 1967.  The 
Medical Evaluation Board also determined that the psychiatric 
impairment was not incurred in the line of duty, that it 
existed prior to entering on active duty, and that it was not 
aggravated during active duty.

The appellant initially claimed entitlement to VA 
compensation benefits in December 1997, more than 30 years 
after he was separated from service.  In that application the 
only prior treatment he reported occurred eight to nine years 
previously.

Treatment records from a community mental health center dated 
in April 1989 show that the appellant sought treatment for 
depression of six weeks in duration.  He denied having 
received any previous psychiatric treatment.  Although he was 
married, he stayed away from home four or five nights a week 
because his wife was very dependent.  He had a history of 
leaving "good" jobs after five to seven years of employment 
because he became "bored," but was then working as a self-
employed automobile dealer.  His intake evaluation resulted 
in a diagnosis of acute onset depression, with no known 
precipitating event.  That assessment was later changed to 
major depression, single episode, and a personality disorder 
of an undetermined nature.

During his second visit to the mental health center he 
reported feeling guilty about having had an extra-marital 
affair for more than five years, with a woman he worked with.  
In his fourth visit he reported that he was absent from his 
home due to the extra-marital affair.  That treatment ended 
in July 1989.

In multiple statements beginning in August 1998 the appellant 
asserted that he had no problems with anxiety prior to 
entering on active duty.  He stated that his mental problems 
developed after "entering the military," and were further 
aggravated by being hospitalized involuntarily.  He stated 
that he experienced anxiety and depression on a daily basis 
since leaving service.  He claimed to have had a "mental 
breakdown" after leaving service, but he did not indicate 
when this occurred.

VA treatment records disclose that the appellant initially 
sought treatment in September 1998, after having submitted 
his claim for compensation benefits.  He then reported a long 
history of depression, and having been hospitalized while in 
service and receiving outpatient treatment in 1990.  He 
denied having received any psychiatric treatment since 1990.  
He has continued to receive treatment for a major depressive 
disorder, recurrent, severe, since then.

In October 1998 he reported that while sleeping on the 
psychiatric ward in 1967, another patient jumped on him and 
started choking him.  He stated that after this incident 
occurred he could not trust anyone.  He characterized the 
incident as a "traumatic event."  He did not indicate that 
the assault was sexual in nature.

In November 1998 he denied having any mental problems prior 
to being hospitalized in 1967.  He gave no explanation as to 
why he was hospitalized in the psychiatric ward if he had no 
prior mental problems.  He again reported the incident in 
which another patient jumped on him, but he stated that he 
did not know whether the individual planned on killing him or 
if he had sexual intent, but that he was frightened.  In 
December 1998 his psychiatric diagnoses were modified to 
include a generalized anxiety disorder.  He stated in January 
1999 that he had "intrusive thoughts" of another man having 
jumped on him while he was in service, which lead to his 
psychiatric hospitalization.  A diagnosis of obsessive 
compulsive disorder was added in February 2000.

In the July 1999 hearing he testified that he began feeling a 
"little nervous" after he joined the National Guard.  He 
denied having had any problems while in basic training until 
he was hospitalized for a problem with his knees.  For some 
reason unknown to him, it was then decided that he needed to 
be hospitalized for psychiatric treatment.  He stated that 
while hospitalized on the psychiatric ward, an individual 
"jumped" on top of him.  He stated "[i]n retrospect, I 
guess he tried to rape me. . . ."  He also stated that his 
psychiatric problems started after this event occurred, and 
that they were caused by that event.  He indicated that his 
desire to leave military service began after the incident 
occurred, and that he was a totally different person after 
his active duty for training.  He denied having had any 
employment since the late 1970s because he could not tolerate 
being around people.  He stated that he had received 
psychiatric treatment from the VAMC for the previous year, 
and prior to that the only treatment he received was in 1989.

The appellant underwent a VA psychiatric examination in 
February 2001.  The examiner reviewed and summarized the 
appellant's service medical records, the 1989 private 
treatment records, and his VA treatment records beginning in 
September 1998.  The examiner found that the VA treatment 
records documented paranoid personality traits, including 
being unforgiving of insults, injuries, or slights; 
perceiving that the intentions of others are malevolent; 
recurrent suspiciousness; and reluctance to confide in 
others.  In addition, the treatment records documented 
schizoid personality traits, described as the lack of 
enjoyment of close relationships; social withdrawal; taking 
pleasure in few activities; lacking close friends or 
confidantes; emotional coldness; detachment; and flattened 
affect.  The records also document multiple symptoms of an 
obsessive compulsive disorder, including recurrent and 
persistent intrusive thoughts and images that caused marked 
anxiety, and repetitive behaviors that he felt driven to 
perform.

The appellant reported having had over 30 jobs, but that he 
had been unemployed for approximately 21 years because he 
could not stand being around people.  He again reported the 
incident that occurred in service, in which he awoke while 
hospitalized because someone was on top of him.  He then 
indicated that the individual was trying to rape him, but 
that he had the perpetrator by the throat.  He stated that he 
was unable to tell whether this incident was real or a dream, 
but he attributed all of his psychiatric problems to this 
event.  On mental status examination the examiner noted that 
the appellant's recollection of the events preceding his 
psychiatric hospitalization in service were "spare, at 
best," but that there was no other evidence of remote memory 
loss.

The examination resulted in diagnoses of alcohol abuse, in 
remission; obsessive compulsive disorder; major depressive 
disorder, chronic, recurrent; depressive disorder, not 
otherwise specified; impulse control disorder; paranoid 
personality disorder; and schizoid personality disorder.  The 
examiner considered the in-service psychiatric diagnosis of 
"anxiety reaction, acute exacerbation, severe," and found 
that under current psychiatric nomenclature that disorder 
would be classified as a major depressive episode.  He also 
noted that another major depressive episode had occurred in 
1989.  He stated that although the appellant's VA 
psychiatrist had initially entered a diagnosis of major 
depressive episode, the appellant no longer demonstrated the 
symptoms of that disorder, but that his current diagnosis was 
a depressive disorder not otherwise specified.  In commenting 
on the relationship between the currently diagnosed 
psychiatric disorder and the disorder treated during service, 
he found that a major depressive episode (in-service) was 
"not an uncommon co-morbidity with any of his current active 
psychiatric disorders."  The examination did not result in a 
diagnosis of PTSD.

According to the VA treatment records, in April 2001 the 
appellant reported having intrusive thoughts about the in-
service incident in which someone attacked him while he was 
sleeping.  He then characterized the attack as an attempt to 
rape and strangle him.  He again attributed all of his 
psychiatric problems to that event.  The appellant's 
psychiatrist reviewed the documentation of the April 2001 
visit prepared by the appellant's therapist, and stated that 
he "[agreed] with history and clinical observations.  In 
view of that clinical information, a diagnosis of PTSD should 
be included."  The psychiatrist did not provide any clinical 
findings or analysis of the criteria for a diagnosis of PTSD 
in making that assessment.

In August 2002 the RO asked the appellant to provide a 
detailed description of the incident that purportedly 
occurred when he was hospitalized in service.  The appellant 
then characterized the event as a sexual assault.  He stated 
that he was involuntarily hospitalized in the psychiatric 
ward while on active duty, and that one night, while he was 
sleeping, he awoke to find someone on top of him.  He was 
lying face down, and was unable to move.  When he awoke he 
felt a lot of pain and pressure in his anus.  He started 
screaming, and the individual on top of him then tried to 
strangle him.  A ward attendant and other patients pulled the 
individual off of him, and when he stood up he felt a warm 
liquid running down his leg.  He stated that he now knew that 
he had been raped, and that he was certain that he would have 
been killed if someone had not intervened.

The RO afforded the appellant and additional VA psychiatric 
examination in September 2003.  During the examination the 
appellant stated that his life was in "two parts," in that 
before service he was a "normal person" and that he was 
different after service.  He indicated that he was "quite 
sure" that he had been raped by another patient on the 
psychiatric ward when he was hospitalized in service.  He 
stated that his anxiety began when he was having his knees 
examined in service.  He also described the event in which he 
was purportedly raped while in the hospital.  He denied 
having been given any help or explanation after the event 
occurred, and that he was treated as if the event never 
happened.  He stated that after he was separated from service 
he tried to deny and forget about the event, and "self-
medicated" with alcohol for many years.  He also stated that 
he came to the conclusion in 1998 that the rape was the cause 
of the psychiatric problems he had following service.

The examiner noted the finding by the in-service psychiatrist 
in 1967 that the appellant's symptoms were "clearly 
indigenous and part of a long-standing condition," and found 
nothing in the notes or report to substantiate that 
conclusion.  The examiner found that the appellant's pre-
service history of childhood and family experiences, having 
been married, and dating many women would be "quite 
contradictory" to the conclusions documented in the April 
1967 medical report.  The examiner noted that the appellant 
had always denied having had a pre-existing condition and 
that, based on what he had seen, he would accept the 
appellant's statement.  He did not find any basis in the 
record for the finding that the appellant's psychiatric 
disorder in service was "indigenous" or "long-standing."  
He then provided the opinion that the appellant's psychiatric 
disorder did not pre-exist service.  He found that the 
appellant entered into the National Guard and then attended 
boot camp, at which time a severe psychiatric disorder 
occurred due to difficulty in coping with military life.  He 
found that the appellant had not complained of anxiety 
symptoms when he entered boot camp, and that the initial 
attack of anxiety occurred when his knees were being 
examined; that when hospitalized for "whatever reason" he 
may have had anxiety of such severity to result in psychosis, 
which was not related to any pre-existing condition.  He 
again noted that the appellant had "always claimed" to have 
been attacked and sexually assaulted, that he found no reason 
to disbelieve that report, and that he found the appellant's 
statements to be credible.  The examiner provided the opinion 
that the appellant had a chronic psychosis as a result of 
decompensation while in boot camp, and diagnosed the 
appellant's symptoms as chronic, undifferentiated 
schizophrenia.  He also found a "very high probability" 
that the appellant had suffered a personal assault, which may 
have been a sexual assault, while being treated in service.

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).  If the 
veteran did not serve in combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2002).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under condition other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  
Active military, naval, and air service includes full-time 
active duty; any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty; and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2003).  

The appellant in the instant case was on active duty for 
training from February to June 1967, when he claims to have 
incurred the psychiatric disability for which he is seeking 
compensation benefits.  Because that period of service 
consisted only of active duty for training, he has the status 
of a veteran for that period of service only if he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty at that time.  It has not been established 
that he became disabled during the active duty for training.  
He does not, therefore, have the status of a veteran for the 
period of active duty for training from February to June 
1967.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per 
curium) (when a claim is based on a period of active duty for 
training, there must be evidence that the individual became 
disabled during that particular period of active duty for 
training in order for the active duty for training to qualify 
as active service).  

Due to the fact that the appellant does not have the status 
of a "veteran" for his active duty for training, he is not 
entitled to application of the presumption of soundness as 
provided in 38 U.S.C.A. § 1111 because that presumption 
applies only to "veterans."  See Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (if the claimant does not have the 
status of a veteran as to that claim, the presumption of 
soundness is not applicable).  Because the appellant is not 
entitled to the presumption of soundness, which must be 
rebutted by clear and unmistakable evidence, the 
determination as to whether his psychiatric disability pre-
existed service and was not aggravated during service will be 
adjudicated by applying the preponderance of the evidence 
standard.  Ortiz, 274 F.3d at 1364.

As an initial matter the Board finds that the existence of a 
psychiatric disability was not "noted" when the appellant 
entered on active duty for training, because he did not then 
undergo a medical or psychiatric examination.  Because a 
psychiatric disability was not noted when he entered active 
duty for training, the determination as to whether the 
disorder pre-existed service must be based on thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  See Crowe v. Brown, 7 Vet. 
App. 238, 245-46 (1994); 38 C.F.R. § 3.304(b)(1) (2003).

The evidence that supports the conclusion that the disorder 
pre-existed the appellant's entrance on active duty for 
training in February 1967 consists of the statements made by 
the appellant during service, the analysis of his symptom 
history documented in the report of the April 1967 
psychiatric evaluation, and the determination by the in-
service psychiatrist and the Medical Evaluation Board that 
the psychiatric impairment pre-existed service.

When initially examined in April 1967, the appellant stated 
that he began experiencing anxiety and depression when he 
joined the National Guard in December 1965, that he had had 
extreme difficulty attending meetings because of the anxiety 
that resulted, and that he had failed to appear for a number 
of meetings for that reason.  He also stated that prior to 
basic training he had had a "premonition" that he would 
have difficulty with the training, and that his symptoms 
became more severe as soon as he reported for basic training.  
Although the appellant now denies having had any psychiatric 
symptoms prior to his hospitalization in April 1967, the 
Board finds that the evidence documented during service is 
more probative than his current recollection of what he 
experienced 30 years previously.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the appellant).  
Because his current assertions regarding any pre-active duty 
symptoms are in direct conflict with the evidence documented 
during service, the Board finds that his current assertions 
are not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The report of the April 1967 hospitalization and psychiatric 
evaluation shows that the service department psychiatrist 
considered the appellant's report regarding the onset of his 
symptoms, the results of psychological testing, observations 
of his behavior while hospitalized, and the nature of the 
psychiatric impairment in determining that the disorder pre-
existed service.  In this regard the Board notes that he 
required hospitalization with borderline psychotic symptoms 
within two months after he entered basic training.  Although 
the psychiatrist in April 1967 did not specifically comment 
on the proximity of the hospitalization to the appellant's 
beginning basic training, it is an indicator that the 
appellant had some degree of psychiatric impairment prior to 
entering basic training.  See 38 C.F.R. § 3.303(c) 
(manifestations of a chronic disease from date of enlistment, 
or so close thereto that the disease could not have 
originated in so short a period, will establish pre-service 
existence).

The psychiatrist conducting the evaluation in April 1967 
determined that the appellant's psychiatric disorder pre-
existed his entrance on active duty, and that finding was 
adopted by the Medical Evaluation Board.  The Board notes 
that in Miller v. West, 11 Vet. App. 345 (1998), the Court 
held that a bare medical conclusion in the service medical 
records regarding the existence of a disorder prior to 
service, even if adopted by a Medical Evaluation Board, does 
not constitute clear and unmistakable evidence that a 
disorder pre-existed service if not supported by clinical 
findings and a documented medical history.  In the instant 
appeal the standard of proof required to determine that the 
disorder pre-existed service is the preponderance of the 
evidence standard, because the appellant is not entitled to 
application of the presumption of soundness.  In addition, 
the conclusion made by the psychiatrist in April 1967 is 
supported by documented medical history as reported by the 
appellant and clinical findings regarding the nature of the 
impairment.  The Board finds, therefore, that the 
determination by the psychiatrist in April 1967 that the 
disorder pre-existed service, as adopted by the Medical 
Evaluation Board, is highly probative.

The evidence refuting a finding that the psychiatric disorder 
pre-existed service consists of the opinion of the VA 
examiner in September 2003.  In reference to the 
determination made in April 1967 that the appellant's 
psychiatric disorder was "indigenous" and "long standing," 
the VA examiner found "nothing in the notes and nothing in 
that report that to my mind substantiates that conclusion."  
The examiner did not consider the appellant's report in April 
1967 that he began experiencing anxiety and depression on 
joining the National Guard in December 1965, and that he had 
missed several meetings due to the anxiety and depression his 
National Guard service caused.

In finding that there was no evidence supporting the 
conclusion that the psychiatric disorder pre-existed service, 
it is not clear from the September 2003 examination report 
whether the examiner considered the beginning of the 
appellant's "active duty" to have occurred in December 
1965, when he initially joined the National Guard, or in 
February 1967, when he entered on active duty for training.  
The evidence does not establish that the anxiety and 
depression existed prior to December 1965.  That date, 
however, is not controlling in determining whether the 
psychiatric disorder existed prior to service, in that 
"active military service" is limited to the period in which 
the appellant was on active duty for training, which 
commenced in February 1967.  Evidence of the occurrence of 
psychiatric symptoms prior to February 1967 is clearly 
documented in the report of the April 1967 psychiatric 
evaluation.

The examiner also found that the appellant's pre-service 
activities were inconsistent with the assessment in service 
of a schizoid personality and long-standing and indigenous 
psychiatric problems.  The April 1989 treatment records 
indicate, however, that in addition to depression the 
appellant demonstrated the manifestations of a personality 
disorder of undetermined nature.  In accordance with 
38 C.F.R. § 3.303(c), personality disorders are considered to 
be developmental in nature and are deemed to have pre-existed 
service.  In addition, on reviewing the appellant's VA 
treatment records the examiner in February 2001 found that 
those records documented paranoid and schizoid personality 
traits, and he described what those traits were.  The 
evidence of record does, therefore, support the assessment of 
an indigenous and long-standing (developmental) psychiatric 
disorder.

The examiner in September 2003 found that the appellant had 
always denied having had any psychiatric symptoms prior to 
service, and accepted that statement.  The service medical 
records clearly document, however, the appellant's assertions 
of having experienced anxiety and depression prior to 
entering on active duty for training in February 1967.  There 
is no evidence prior to 1998 documenting the appellant's 
beliefs regarding the cause of his psychiatric problems.  The 
examiner's finding that the appellant had "always" denied 
having any psychiatric problems prior to service is not, 
therefore, supported by the evidence of record.  

In addition, the examiner found that the appellant had 
"always" reported having been sexually assaulted while 
hospitalized in service, and that there was no evidence to 
refute his assertions.  A review of the evidence of record 
shows, however, that when seeking treatment in April 1989 the 
appellant did not allude to any prior traumatic incident.  He 
did not report having experienced any such incident until 
October 1998, when he described the event as someone jumping 
on him and starting to choke him; he made no reference to any 
attempted sexual assault.  In November 1998 he stated that he 
did not know whether the individual planned on killing him or 
if he had sexual intent.  In the July 1999 hearing he stated 
that "in retrospect" he "guessed" that the individual was 
trying to rape him.  He stated during the February 2001 
examination that he was unable to tell whether the incident 
was real or a dream.  In April 2001 he characterized the 
event as an attempted rape; it was not until August 2002 that 
he described what purportedly happened in service as an 
actual sexual assault.  

Contrary to the examiner's finding that the appellant had 
"always" reported having been sexually assaulted while 
hospitalized in service, review of the evidence of record 
reveals that the appellant has been very inconsistent in his 
portrayal of the alleged event, and indicated that he could 
not tell whether it actually happened or if he dreamed that 
it happened.  It is clear from these inconsistencies that the 
appellant has no clear idea what, if anything, happened to 
him while he was hospitalized in service, at which time he 
was demonstrating the manifestations of psychosis.  Although 
the examiner found the appellant's assertions regarding the 
claimed event to be credible, the determination regarding 
credibility is within the Board's purview, not that of the 
examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 
(1991) (credibility is determined by the fact finder).  Due 
to the inconsistencies in the appellant's statements, and the 
lack of any reference to such an event having occurred prior 
to October 1998, the Board finds that the appellant's 
statements are not credible.  Madden, 123 F.3d at 1481.

The examiner would be competent to provide an opinion on 
whether any changes in the appellant's behavior following the 
alleged incident served as corroboration that the incident 
did, in fact, occur.  See 38 C.F.R. § 3.304(f)(3) (2003).  
Although the examiner found a "very high probability" that 
the appellant had suffered a sexual assault, that assessment 
was based on the appellant's reported history of the event 
having occurred and not on any behavioral changes that 
occurred following the claimed event.  The examiner did not 
find that the appellant demonstrated a significant change in 
his behavior after the claimed incident occurred, in that the 
appellant had already been hospitalized with a severe 
psychiatric impairment before the alleged event happened.  In 
other words, the deterioration in his functioning occurred 
prior to the alleged event, not as a result of the event.

As shown above, the VA examiner in September 2003 apparently 
overlooked relevant evidence in the record, and based his 
opinion on the psychiatric disorder not pre-existing service 
on the appellant's current statements regarding the onset of 
his psychiatric symptoms, which the Board has determined not 
to be credible.  For that reason the Board finds that the 
opinion of the VA examiner is not probative of whether the 
disorder existed prior to the appellant entering on active 
duty for training.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the appellant's 
recitation of medical and service history, and not his 
documented history, is not probative).

The Board has found that the evidence indicating that the 
psychiatric disorder did not pre-exist the appellant's 
entering on active duty for training is not probative.  The 
report of the April 1967 psychiatric evaluation, which shows 
that the disorder did exist prior to active duty, is highly 
probative.  The Board finds, therefore, that the 
preponderance of the evidence shows that the psychiatric 
disorder existed prior to the appellant entering on active 
duty for training in February 1967.

The issue remains as to whether the psychiatric disorder was 
aggravated during the limited period of active duty for 
training.  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2003).

The Board notes that in July 2003, VA's General Counsel 
issued an opinion as follows:

Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in 
service in cases where there was an increase in 
disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) 
applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 
and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 
1111.

In the instant appeal the Board has determined that the 
appellant is not entitled to the presumption of sound 
condition under 38 U.S.C.A. § 1111 because he does not have 
the status of a veteran as to his service from February to 
June 1967.  His entitlement to compensation benefits is 
determined by the application of 38 U.S.C.A. § 1110, which 
provides that compensation benefits are payable for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  The definition of "aggravation" provided in 
38 U.S.C.A. § 1153 is, therefore, applicable in determining 
whether service connection for a psychiatric disorder is 
warranted.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the appellant 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  

The Board notes that when evaluated in April 1967 the 
severity of the appellant's psychiatric symptoms was found to 
be marked or severe.  The psychiatrist also found, however, 
that the symptoms represented an acute exacerbation of a 
chronic disorder.  The service medical records indicate that 
the appellant hated being in service, and that he was 
obsessed with getting out of service.

Following his release from military service and removal of 
the stress apparently causing the exacerbation of symptoms, 
the appellant did not seek any psychiatric treatment until 
April 1989, more than 20 years after separation.  Although 
the appellant stated that he was anxious and depressed every 
day of his life after service, those symptoms were apparently 
not of sufficient severity to warrant treatment, and he was 
able to marry and maintain some employment.  In April 1989 he 
experienced what the examiner in February 2001 characterized 
as another major depressive episode, from which he apparently 
recovered to the point he could function without psychiatric 
treatment.  He did not again seek treatment for his 
psychiatric symptoms until September 1998, more than 30 years 
following his separation from service.

The Federal Circuit has held that the absence of evidence of 
medical treatment for the claimed disability for several 
years following separation from service is evidence that the 
disorder did not increase in severity during service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  According to the 
evidence, the appellant in this case did not obtain treatment 
or experience another major depressive episode for more than 
20 years after he was separated from service.  The Board 
finds, therefore, that the symptoms documented during 
service, which the psychiatrist in April 1967 described as an 
acute exacerbation, did not represent an increase in the 
underlying psychiatric disorder.  Because there was no 
increase in the underlying disability, the presumption of 
aggravation is not applicable.  

Regarding the appellant's assertion that he is entitled to 
service connection for PTSD, the Board notes that in April 
2001 the appellant's psychiatrist entered a diagnosis of PTSD 
in his treatment records.  That assessment was based on the 
appellant's report of having been attacked while sleeping 
when he was hospitalized in service, which the Board has 
found to not be credible.  In addition, other than the 
reported event, the psychiatrist did not provide any clinical 
findings or analysis of the diagnostic criteria in entering 
the diagnosis.  The VA examiner in September 2003 accepted as 
true the appellant's report regarding the claimed in-service 
incident, but did not diagnosis his symptoms as PTSD.  The 
Board finds, therefore, that the medical evidence does not 
establish a clear diagnosis of PTSD.  In addition, the 
appellant's assertions regarding the claimed in-service 
incident are not supported by any corroborating evidence, 
although the RO requested that he submit such evidence in 
August 2002.  

In summary, the preponderance of the competent and probative 
evidence shows that the appellant's psychiatric disorder 
existed prior to his entrance on active duty for training, 
and was not aggravated during his limited period of active 
service.  In addition, the criteria for a grant of service 
connection for PTSD are not met, in that the claim is not 
supported by a clear diagnosis of PTSD or any corroborating 
evidence showing that the claimed event actually occurred.  
For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
including PTSD.




ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is denied.




	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



